DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Election/Restriction response filed on 07/25/2022.  Claims 1-20 are pending.  Claims 1, 14, and 20 are independent.  Claim 20 has been withdrawn.
Election/Restrictions
Applicant's election with traverse of Species B (Figures 3-6) in the reply filed on 07/25/2022 is acknowledged.  The traversal is on the ground(s) that Species A (Figures 2A-2B) should be included in Species B.  After re-consideration, the examiner is grouping Figures 2A-2B into Species B for the examination.   Figures 7-9 remains to be Species C and Figures 10-12 remains to be Species D
The requirement is still deemed proper and is therefore made FINAL.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/25/2022.
Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  
a)  Claim 1, line 9, the limitation, “each have” should be amended to --each has--.
b) Claim 15, line 1, the limitation, “each have” should be amended to --each has--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-13 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a)  Claim 1 recites the limitation “the plurality of orientation struts each have apices that are oriented proximally relative to the atraumatic tip in the retracted delivery state, are oriented radially outward relative to the atraumatic tip in the expanded deployed state, and are oriented distally relative to the atraumatic tip in the retracted withdrawal state” in lines 9-12 of the claim.  Based on the description of the specification and the drawings (Figs. 5A and 5B), each of the plurality of orientation struts has an apex (147c) instead of multiple apices.  It is unclear how each of the plurality of orientation struts is considered to have more than one apex.  Claims 2-13 are rejected because they depend on claim 1.
	b)  Claim 15 recites the limitation “the plurality of orientation struts each have apices that are oriented proximally relative to the atraumatic tip in the retracted delivery state, are oriented radially outward relative to the atraumatic tip in the expanded deployed state, and are oriented distally relative to the atraumatic tip in the retracted withdrawal state” in lines 1-5 of the claim.  Based on the description of the specification and the drawings (Figs. 5A and 5B), each of the plurality of orientation struts has an apex (147c) instead of multiple apices.  It is unclear how each of the plurality of orientation struts is considered to have more than one apex.  Claims 16 and 17 are rejected because they depend on claim 15.

	The art rejection(s) below are made as best understood by the examiner because of the 35 U.S.C. 112(b) issue(s) stated above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pelton (US Pat. No.: 6,468,298).
Regarding claims 14 and 18, Pelton discloses a delivery system for facilitating orientation of a prosthesis in a bodily passage, the system comprising: an inner cannula (24, Figs. 1 and 3) having proximal and distal regions (Figs. 3 and 1); an atraumatic tip (34, Figs. 1 and 3) having a proximal end (40, Fig. 3), a distal end (38, Fig. 3), and a central region (region between 40 and 38, Fig. 3) disposed therebetween, where at least a portion of the atraumatic tip is coupled to the proximal region of the inner cannula (Fig. 3); a plurality of orientation struts (one 26 shown on the left of Fig. 3 and one 26 shown on the right of Fig. 3) having a retracted delivery state, an expanded deployed state, and a retracted withdrawal state; and a plurality of actuation wires (plurality of wires 64, Figs. 3 and 4), where each actuation wire comprises proximal and distal regions (Fig. 3), where a first actuation wire of the plurality of actuation wires causes movement of a first orientation strut from the retracted delivery state (Figs. 4), to the expanded deployed state (Fig. 3), and to the retracted withdrawal state (Fig. 4 and Col. 8, lines 28-67) of the first orientation strut, and where a second actuation wire of the plurality of actuation wires causes movement of a second orientation strut from the retracted delivery state (Figs. 4), to the expanded deployed state (Fig. 3), and to the retracted withdrawal state of the second orientation strut (Figs. 4 Col. 8, lines 28-67); a circumferential base (one 36, Fig. 3) extending around a perimeter of the atraumatic tip (Fig. 3), wherein each of the plurality of orientation struts is coupled to the circumferential base (Fig. 3, each of the plurality of orientation struts is coupled to the circumferential base via 42).
Claim(s) 14, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hines et al. (US Pat. No.: 3,517,128).
Regarding claims 14, 18, and 19, Eberhardt discloses a delivery system (the surgical dilator shown in Figs. 1-6, the dilator is fully capable to facilitate orientation of a prosthesis in a bodily passage), the system comprising: an inner cannula (10, Figs. 1-4) having proximal and distal regions (Figs. 1-4); an atraumatic tip (30 with 34, Fig. 4; alternatively, 34 with 30, Fig. 4) having a proximal end, a distal end, and a central region disposed therebetween (Fig. 4), where at least a portion of the atraumatic tip is coupled to the proximal region of the inner cannula (Figs. 1-4); a plurality of orientation struts (plurality of 22 near 34, Fig. 4) having a retracted delivery state (Fig. 1), an expanded deployed state (Fig. 4), and a retracted withdrawal state (Figs. 1 or 2); and a plurality of actuation wires (20, Figs. 1-4), where each actuation wire comprises proximal and distal regions (Figs. 1-4), where a first actuation wire of the plurality of actuation wires causes movement of a first orientation strut from the retracted delivery state, to the expanded deployed state, and to the retracted withdrawal state of the first orientation strut (Figs. 1-4 and Col. 3, line 31-Col. 4, line 65, as collar 16 moves forward or backward, it expands the wires which expand or retract the struts 22), and where a second actuation wire of the plurality of actuation wires causes movement of a second orientation strut from the retracted delivery state, to the expanded deployed state, and to the retracted withdrawal state of the second orientation strut (Figs. 1-4 and Col. 3, line 31-Col. 4, line 65, as collar 16 moves forward or backward, it expands the wires which expand or retract the struts 22); a circumferential base (24, Fig. 4 and 6) extending around a perimeter of the atraumatic tip, wherein each of the plurality of orientation struts is coupled to the circumferential base (Figs. 4 and 6); and wherein the first actuation wire is coupled to the first orientation strut at a central region (the wire 20 is connected to the center or central region of 22) of the first orientation strut, wherein the central region extends away from the atraumatic tip in the expanded deployed state (Figs. 1-4).
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 15 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 8. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20030050694 A1	Yang, Jibin  et al. discloses a delivery system comprising an inner cannula, an atraumatic tip, and a plurality of orientation struts.
US 20140358215 A1	Baylis; Mark et al. discloses a delivery system comprising an inner cannula, an atraumatic tip, a plurality of orientation struts, and a plurality of threads controlling the expansion of the struts;.
US 4585000 A	Hershenson; Harold discloses a delivery system comprising an atraumatic tip and a plurality of orientation struts.
US 5443477 A	Marin; Michael L. et al. discloses a delivery system comprising an inner cannula and a plurality of orientation struts.
US 5713907 A	Hogendijk; Michael et al. discloses a delivery system comprising an inner shaft, an atraumatic tip, and a plurality of orientation struts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/Primary Examiner, Art Unit 3771